An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                    NO. COA13-539
                           NORTH CAROLINA COURT OF APPEALS

                                    Filed:    6 May 2014




      IN THE MATTER OF:                            Orange County
                                                   No. 12 JB 99
      J.L.




      Appeal    by        juvenile    from     adjudication     order    entered      19

December     2012    by     Judge    Joseph    Buckner   and    disposition        order

entered 17 January 2013 by Judge James T. Bryan, III in Orange

County District Court.              Heard in the Court of Appeals 10 October

2013.


      Roy Cooper, Attorney General, by Karissa                               J.    Davan,
      Assistant Attorney General, for the State.

      Staples Hughes, Appellate Defender, by David W. Andrews,
      Assistant Appellate Defender, for juvenile-appellant.


      DAVIS, Judge.


      J.L.    (“Janet”),1       a    juvenile,      appeals    from    (1)    an   order

adjudicating        her    delinquent        for   committing    the    offenses      of


1
  Pseudonyms are used throughout this opinion to protect the
privacy of the juvenile and for ease of reading.
                                      -2-
communicating threats, disorderly conduct at school, and assault

on a government officer; and (2) the dispositional order placing

her on probation for 12 months.             On appeal, Janet argues that

the trial court erred by (1) failing to make written findings of

fact in its dispositional order as required by N.C. Gen. Stat. §

7B-2512;   (2)       imposing   conditions      of    probation      that    were

unrelated to her needs and improperly delegated the authority of

the   court;   and    (3)   denying   defense      counsel’s   motion       for   a

continuance.     After   careful   review,    we     dismiss   her   appeal       in

part, affirm in part, vacate in part, and remand for further

proceedings.

                            Factual Background

      On 5 October 2012, Jessica Crowley (“Ms. Crowley”), an art

teacher at C.W. Stanford Middle School in Hillsborough, observed

Janet — a thirteen-year-old female — typing an email containing

inappropriate language on a laptop computer during class.                     Ms.

Crowley confiscated the laptop and began walking down the hall

towards the school administrator’s office.               Janet followed Ms.

Crowley into the hall, tried to forcibly take the computer from

her, and told Ms. Crowley that she was going to “kick [her] in

the stomach    if [she] didn’t let go.”               At the time of this

incident, Ms. Crowley was a little more than 20 weeks pregnant.
                                              -3-
Ms.     Crowley      released       the      computer    to     Janet    while       another

teacher, Shannon Dixon (“Ms. Dixon”), followed Janet down the

hallway.

      Ms.       Sheila        McDonald        (“Ms.      McDonald”),          the     school

administrator, saw Janet talking to Ms. Dixon in the hallway.

Janet refused to give the laptop to Ms. McDonald and told her to

“keep away from [me], don’t touch [me].”                         Ms. McDonald ordered

Janet    to    go    speak       with   Andrew      Wagoner     (“Mr.    Wagoner”),        the

discipline coordinator for the school.                       Mr. Wagoner was able to

convince Janet to turn over the laptop and write a statement

about      what      happened.            Deputy      Christy      Faircloth        (“Deputy

Faircloth”),         the     school     resource      officer,      entered     the    room.

Deputy Faircloth received a call over her radio from the school

principal,        Anne     Purcell,     informing       Deputy     Faircloth        that   Ms.

Crowley       was    in    her    office     and    wished    to    speak     with    Deputy

Faircloth about possibly pressing charges.                         Janet overheard this

discussion          about     possible       charges     against        her    on     Deputy

Faircloth’s radio.               At that point, Janet became upset, walked

out   of    the      room,    and     left    the    school     building.           When   Ms.

McDonald refused to allow her to re-enter the building, Janet

picked up a handful of rocks and threw them at Ms. McDonald’s

face and neck.
                                         -4-
      Deputy Faircloth then restrained Janet with handcuffs and

escorted her back inside the school building.                     Janet struggled

to get free        and “raked” her teeth across             Deputy    Faircloth’s

right forearm.        She was placed in a school conference room where

she pulled items out of cabinets, threw objects, pulled a phone

cord out of the wall, and attempted to stick her finger into an

electrical        socket.       Deputy    Faircloth      subsequently       filed    a

petition     to     have     Janet    involuntarily      committed.         Juvenile

petitions were filed charging Janet with communicating threats,

disorderly conduct at school, and three counts of assault on a

government officer.

      The    matter    was    originally      calendared    for   hearing     on    21

November 2012 in Orange County District Court.                     On that date,

both parties consented to a continuance until 19 December 2012.

At   the    19    December    hearing,    Janet’s   newly    retained       attorney

moved for a second continuance, arguing that she had not had an

adequate     opportunity      to     obtain   certain    discovery    and    medical

records and that going forward with the hearing would deprive

Janet of the effective assistance of counsel.                     The motion was

denied, and the hearing on adjudication took place that day.

      At    the    adjudicatory       hearing,   Chief    District    Court    Judge

Buckner adjudicated Janet delinquent with respect to each charge
                                         -5-
and calendared the dispositional hearing for 16 January 2013.

Judge   Bryan    presided       over    Janet’s       16       January      dispositional

hearing and placed her on probation for 12 months.                            As part of

the conditions of her probation, Judge Bryan ordered Janet to

complete 12 months of psychiatric medication management support,

cooperate with routine psychiatric check-ups, perform 35 hours

of   community       service,     participate             in    the    Victim-Offender

Reconciliation       program,    abide     by     a   curfew,         not    possess     any

alcohol or controlled substances, and not associate with persons

or be in places specified by the court counselor.                           Janet filed a

timely notice of appeal to this Court.

                                       Analysis

I. Mootness

     As an initial matter, we must address whether this Court is

able to provide Janet with any meaningful relief, given that her

12-month   probationary         period    has     expired.             “As    a   general

proposition,     a   pending     appeal    from       a    particular        judgment    or

order   which    has    been    fully     effectuated           is    moot     because    a

subsequent appellate decision ‘cannot have any practical effect

on the existing controversy.’”            In re J.L.H., ___ N.C. App. ___,

___, 750 S.E.2d 197, 200 (2013) (quoting In re A.K., 360 N.C.

449, 452, 628 S.E.2d 753, 755 (2006)).                     However, “if collateral
                                              -6-
legal   consequences             of   an    adverse    nature          can    reasonably       be

expected to result therefrom, then the issue is not moot and the

appeal has continued legal significance.”                              In re Hatley, 291

N.C. 693, 694, 231 S.E.2d 633, 634 (1977).

      Here, Janet concedes that her second argument on appeal is

moot as it involves the conditions of her probationary term,

which has already expired.                    Specifically, that issue stemmed

from her contention that the trial court erred by (1) imposing

conditions of her probation that were not related to her needs;

and (2) improperly delegating its authority to the Department of

Juvenile Justice and to a psychologist.                          Therefore, we dismiss

that portion of her appeal on mootness grounds.

      However, Janet contends that her first and third arguments

on   appeal     —       that   the    trial    court     erred     by        (1)    entering     a

dispositional order without making sufficient written findings

of fact; and (2) denying her motion for a continuance of the

adjudication        hearing       —   are   not     moot.        She    asserts       that     the

dispositional           order,    unless      vacated,      is   likely        to    result     in

adverse legal consequences to her because it could affect the

outcome    of       a    subsequent        petition    filed       against          her   on    20

December 2013 alleging that she committed the offense of simple

assault.      We agree.
                                          -7-
    When a district court enters a dispositional order in a

juvenile       delinquency       proceeding,         it    must      determine       the

juvenile’s delinquency history level.                 N.C. Gen. Stat. § 7B-2508

(2013).        A juvenile’s delinquency history level is calculated

based     on    the     number      and   type       of   the     juvenile’s     prior

adjudications.        N.C. Gen. Stat. § 7B-2507 (2013).                However, the

juvenile will also receive a higher delinquency history level if

the juvenile was on probation when she committed the offense for

which she was adjudicated delinquent.                     N.C. Gen. Stat. § 7B-

2507(b)(4) (2013).

    Janet       faces    a   more    severe     disposition       regarding    the    20

December 2013 petition because she purportedly committed this

offense while subject to the probationary term outlined in the

original       dispositional        order       at    issue     in    this     appeal.

Accordingly, if the dispositional order in this case remains in

effect, it will likely have a direct adverse impact on Janet

because she will be subject to a higher disposition level, which

could result in more severe dispositional alternatives.                           N.C.

Gen. Stat. § 7B-2508.            Therefore, we conclude that the issues

raised in Janet’s first and third arguments on appeal are not

moot.      See J.L.H., ___ N.C. App. at ___, 750 S.E.2d at 201

(holding that juvenile’s argument challenging extension of his
                                          -8-
commitment was not moot although he had already been released

because   “a     decision    by   this    Court    to    the    effect    that   [his]

period    of    commitment    had    been   improperly         extended    would,   in

actuality, have a practical impact on [his] life”).

II. Dispositional Order

    Janet’s first argument on appeal is that the trial court

erred by failing to make sufficient written findings to support

its dispositional order.          We agree.

    Pursuant to N.C. Gen. Stat. § 7B-2512, “[t]he dispositional

order shall be in writing and shall contain appropriate findings

of fact and conclusions of law.”                When selecting a permissible

disposition      in   a   juvenile   proceeding         that    will   “protect     the

public” and “meet the needs and best interests of the juvenile,”

a trial court must consider the following factors:

               (1) The seriousness of the offense;

               (2)   The   need      to     hold        the     juvenile
               accountable;

               (3) The importance of protecting the public
               safety;

               (4) The degree of culpability indicated by
               the circumstances of the particular case;
               and

               (5) The rehabilitative and treatment needs
               of the juvenile indicated by a risk and
               needs assessment.
                                           -9-
N.C. Gen. Stat. § 7B-2501(c)(1)-(5) (2013).

       In recognition of these statutory provisions, we have held

that    a   court    is   required        to   make   findings     of    fact   in   the

juvenile’s written dispositional order “demonstrating that it

considered the N.C.G.S. § 7B-2501(c) factors . . . .”                            In re

J.J., 216 N.C. App. 366, 375, 717 S.E.2d 59, 65 (2011) (citation

and quotation marks omitted).

       Where a      trial court has failed to make these                     requisite

findings, we are required to vacate the dispositional order and

remand “for entry of the statutorily mandated written findings

of fact in the juvenile’s . . . dispositional order[].”                         Id. at

376, 717 S.E.2d at 66.             On remand, “the trial court retains the

discretion to take additional evidence if the need arises in

making the requisite findings of fact . . . .”                          Id. at 376-77,

717 S.E.2d at 66.

       Here,   the     trial      court    failed      to   make   the     statutorily

required findings.             The trial court used a pre-printed form

labeled “Juvenile Level 1 Disposition Order (Delinquent),” on

which   the    trial      court    checked     boxes    indicating       that   it   had

considered a predisposition report, risk assessment, and needs

assessment.         The trial court did not address the § 7B-2501(c)

factors in the portion of the form instructing the court to
                                            -10-
“[s]tate       any     findings       regarding         the     seriousness          of    the

offense(s);      the    need    to    hold     the      juvenile          accountable;     the

importance      of      protecting      the       public;       the        degree    of    the

juvenile’s       culpability;         the     juvenile’s            rehabilitative         and

treatment needs; and available and appropriate resources.”

       Instead, the trial court used this portion of the order to

note     that        Janet     was     also        adjudicated             delinquent      for

communicating threats and disorderly conduct.2                             The trial court

did not make any written findings concerning (1) the seriousness

of the offense; (2) the need to hold Janet accountable; (3) the

importance      of     protecting      public       safety;         (4)    the    degree    of

culpability indicated by the circumstances of the case; and (5)

Janet’s rehabilitative and treatment needs.

       As such, we vacate the dispositional order and remand to

the    trial    court    so    that   it    may     make      the    requisite       findings

concerning the § 7B-2501(c) factors.                     See In re V.M., 211 N.C.

App. 389, 392, 712 S.E.2d               213,       215-16 (2011) (reversing and

remanding dispositional order where trial court used pre-printed

form    order    and     checked      boxes        on   form        indicating      evidence

considered      in     juvenile’s      disposition         but       did    not     make   any



2
  The three counts of assault on a government officer were listed
as “the most serious offense[s] before the Court today, which
provide the basis for disposition.”
                                          -11-
findings of fact indicating it had considered required statutory

factors).

III. Motion for Continuance

       Janet’s final argument on appeal is that the trial court’s

denial of her trial counsel’s motion for a continuance deprived

her of effective assistance of counsel.                 Generally, “[a] motion

to continue is addressed to the court’s sound discretion and

will not be disturbed on appeal in the absence of abuse of

discretion.”          In re C.L., ___ N.C. App. ___, ___, 719 S.E.2d

132,    136     (2011)        (citation    and   quotation         marks      omitted).

“However,      when    a   motion    to   continue    raises       a   constitutional

issue . . . the trial court’s ruling is fully reviewable by an

examination      of     the    particular    circumstances         of    each    case.”

State v. Rogers, 352 N.C. 119, 124, 529 S.E.2d 671, 675 (2000)

(citation      and     quotation     marks   omitted);       see       also   State   v.

McFadden, 292 N.C. 609, 616, 234 S.E.2d 742, 747 (1977) (holding

that trial court’s denial of defendant’s motion for continuance

deprived defendant of constitutional right to obtain counsel of

his choice).          “[T]he denial of a motion to continue, whether a

constitutional issue is raised or not, is sufficient grounds for

the granting of a new trial only when the defendant is able to

show    that    the     denial      was   erroneous    and     that      he    suffered
                                   -12-
prejudice as a result of the error.”        Rogers, 352 N.C. at 124,

529 S.E.2d at 675.

    Pursuant to N.C. Gen. Stat. § 7B-2406,

           [t]he court for good cause may continue the
           [adjudicatory] hearing for as long as is
           reasonably required to receive additional
           evidence, reports, or assessments that the
           court has requested, or other information
           needed in the best interests of the juvenile
           and to allow for a reasonable time for the
           parties to conduct expeditious discovery.
           Otherwise, continuances shall be granted
           only in extraordinary circumstances when
           necessary for the proper administration of
           justice or in the best interests of the
           juvenile.

N.C. Gen. Stat. § 7B-2406 (2013).

    Here, Janet’s case was first calendared for hearing on 21

November   2012.     Janet   was   represented   by   an   Orange   County

Assistant Public Defender, and it appears from the record that

both parties consented to a continuance on this date because

Janet had not yet spoken to her attorney.         On 14 December 2012,

Janet retained new counsel, and her case came on for hearing on

19 December 2012.     Janet’s new counsel then moved for another

continuance, arguing that she (1) had not had the opportunity to

fully investigate the case; (2) was waiting on Janet’s medical

records; (3) had a duty to look further into potential mental

health defenses; and (4) believed that proceeding with the trial
                                          -13-
at that time would deprive Janet of the effective assistance of

counsel.

       The trial court denied counsel’s motion to continue the

adjudicatory hearing but continued the disposition hearing until

16 January 2013.           Janet’s counsel was also permitted to make an

offer of proof in which she stated that had her motion for a

continuance        been    granted,      she    would   have     (1)   obtained       and

examined Janet’s involuntary commitment paperwork and records as

well as the video recording her transportation to UNC Hospital;

and (2) spoken with other witnesses who observed her behavior

during the subject incident.

       “The right to effective assistance of counsel includes, as

a   matter    of    law,    the   right    of    client    and    counsel      to    have

adequate time to prepare a defense.”                 In re Bishop, 92 N.C. App.

662,   666,    375    S.E.2d      676,    679    (1989).       “Unlike       claims    of

ineffective assistance of counsel based on defective performance

of counsel, prejudice is presumed in cases where the trial court

fails to grant a continuance which is essential to allowing

adequate     time    for    trial     preparation.”        Id.         (citation      and

quotation     marks        omitted.)      However,      “[w]here       the    lack     of

preparation for trial is due to a party’s own actions, the trial

court does not err in denying a motion to continue.”                     Id.
                                           -14-
      In   the       present    case,      when   trial   counsel    moved    for    a

continuance on 19 December 2012, the prosecutor stated,

                This case was originally set on November
                21st, and at that time, Mr. Mack [the
                assistant public defender] and I had a
                proposed   disposition  worked   out.    The
                juvenile, at that time, said that she did
                not want to go forward with Mr. Mack, and
                that, she wanted to hire private counsel;
                that was November 21st. And so, the Court,
                at that time, informed the juvenile that she
                would need to make arrangements and be –
                need to be ready to go forward today.

Thus, Janet had voiced her decision to retain counsel at her

first court appearance but waited over three weeks (and until

five days before her next hearing date) to actually hire a new

attorney.        As such, Janet was at least partially responsible for

the fact that her counsel was not fully prepared for the 19

December 2012 adjudicatory hearing.

      Moreover, Janet has not adequately demonstrated that the

denial of a continuance resulted in her inability to adequately

prepare for trial.             Janet’s prior counsel had approximately a

month to prepare her case, and Janet offered no explanation as

to   why   the       results   of   that    preparation   would     not    have   been

available       to    her   newly   retained      counsel.     Furthermore,         our

review     of    the    transcript      reveals    that    Janet’s    new    counsel

effectively       cross-examined        witnesses,    demonstrated        familiarity
                                            -15-
with   the    facts      of   the    case,    and    made       a    competent       closing

argument.     Therefore, Janet has failed to establish that she was

actually     prejudiced        by    the     denial       of    the        motion    for    a

continuance.

       As   such,   we    cannot      say    that   the     trial         court   committed

reversible error in denying Janet’s motion for a continuance.

Therefore, this argument is overruled.

                                      Conclusion

       For the reasons stated above, we conclude that (1) Janet’s

arguments     relating        to    the    conditions      of       her    probation       are

dismissed as moot; (2) the trial court’s dispositional order is

hereby vacated and this case is remanded for the entry of a new

dispositional         order        containing       the        statutorily          required

findings; and (3) the trial court did not commit reversible

error in denying Janet’s motion for a continuance.

       DISMISSED IN PART; AFFIRMED IN PART; VACATED AND REMANDED
       IN PART.

       Judges HUNTER, JR. and ERVIN concur.

       Report per Rule 30(e).